Name: Commission Regulation (EEC) No 649/88 of 10 March 1988 closing an invitation to tender for the supply of butteroil to Pakistan through Euronaid as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Asia and Oceania;  processed agricultural produce
 Date Published: nan

 11 . 3. 88 Official Journal of the European Communities No L 65/9 COMMISSION REGULATION (EEC) No 649/88 of 10 March 1988 closing an invitation to tender for the supply of butteroil to Pakistan through Euronaid as food aid HAS ADOPTED THIS REGULATION : Article 1 Lot B in Annex I (Operation No 723/87) to Regulation (EEC) No 525/88 is hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (*), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 525/88 (3), the Commission opened invitations to tender for the supply as food aid of 765 tonnes of butteroil for certain countries and recipient organizations ; whereas the conditions of supply of Lot B (35 tonnes of butteroil to ' Euronaid) should be reviewed and the invitation to tender should accordingly be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 53, 27. 2. 1988, p. 35.